FILED
                            NOT FOR PUBLICATION                             MAR 09 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM TRAYNOR; PATRICIA                        Nos. 09-56535, 09-56596
TRAYNOR; REBECCA TRAYNOR,
                                                 D.C. No. 2:09-cv-02990-FMC-SS
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

LEXINGTON INSURANCE COMPANY,
a Delaware corporation; AMERICAN
GENERAL INTERNATIONAL GROUP,
INC., a Delaware corporation,

              Defendants - Appellees.

                    Appeal from the United States District Court
                        for the Central District of California
                  Florence-Marie Cooper, District Judge, Presiding

                             Submitted March 7, 2011 **
                                Pasadena, California

Before: RYMER, CALLAHAN, and IKUTA, Circuit Judges.

       The district court properly granted Lexington’s motion to dismiss for failure

to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6);

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Plaintiffs’ action was barred by the limitations period in their insurance contract,

and they have not established that a 12-month limitations period is both

procedurally and substantively unconscionable. See Armendariz v. Found. Health

Psychcare Servs., Inc., 6 P.3d 669, 690 (Cal. 2000). The question is whether the

limitations period is “reasonable,” Order of United Comm. Travelers of Am. v.

Wolfe, 331 U.S. 586, 608 (1947), and numerous California cases confirm that 12

months is. See, e.g., Fageol Truck & Coach Co. v. Pac. Indem. Co., 117 P.2d 669,

672 (Cal. 1941) (in bank); see also Han v. Mobil Oil Corp., 73 F.3d 872, 877 (9th

Cir. 1995) (citing cases).

      Because plaintiffs’ suit was time-barred, we need not reach whether they

pleaded AIG’s alter ego liability sufficiently, or whether the district court erred in

denying defendants’ motion to strike plaintiffs’ claim for punitive damages.

      AFFIRMED.




                                           2